UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 16-6056


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAQUAN TYREK BROWN, a/k/a Scutter, a/k/a Scutter P, a/k/a
Keith Martin,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:11-cr-00472-PMD-16)


Submitted:   August 24, 2016                 Decided:   August 25, 2016


Before SHEDD, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daquan Tyrek Brown, Appellant Pro Se. Sean Kittrell, Assistant
United   States  Attorney,  Charleston, South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Daquan      Tyrek    Brown   appeals     the   district     court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction.      We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         United States v. Brown, No. 2:11-cr-00472-PMD-

16 (D.S.C. Jan. 6, 2016); see U.S. Sentencing Guidelines Manual

§ 1B1.10(a)(2)(B).         We dispense with oral argument because the

facts    and   legal     contentions    are   adequately   presented       in   the

materials      before    this   court   and   argument   would    not   aid     the

decisional process.

                                                                        AFFIRMED




                                         2